DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-10, 12-19, and 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance: With regards to 35 USC 101, Claims 1-2, 4-10, 12-19, and 21-23 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. The present invention is directed towards the abstract idea of a “mental process” because a person such as a hospital manager can learn a pattern of patient flow into a hospital and hospital operations, and can monitor the flow to detect abnormalities in the pattern. However, the current invention includes additional elements that integrate the abstract idea into a practical application. Specifically, the additional limitations including generating different machine learning models for the flow patterns applies the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolized the exception. For the aforementioned reasons, Claims 1-2, 4-10, 12-19, and 21-23 are patent eligible under 35 USC 101.

The present invention discloses a system and method to track the flow of patients within a hospital using multiple integrated machine learning models. The use of a monitoring engine component of the system that includes a machine learning process to specifically detect 

Additionally, in regards to the invention’s novelty, all of the previously cited references, including US 2014/0108033 A1 to Akbay and US 20190304596 A1 to Padala, do not teach the entirety of the claimed invention. Akbay discloses the use of a machine learning model to learn the flow patterns of patients in a hospital, however does not disclose the generation of multiple machine learning models to track real time data. Padala recites modeling hospital activity based on historical tracking data that can generate multiple models, however does not recite the generation of a separate machine learning model for tracking abnormalities in patient flow through the hospital.  

Additionally, non-patent literature source “Predicting hospital admission at emergency department triage using machine learning” to Hong discloses a method tracking patient flow through one department in a facility using historical data, however it does not utilize real-time flow detection by using a data collection component that employs a microservices architecture to collect real-time patient flow data.

Further, foreign patent source WO 2011/026098 to GROSS discloses a method of tracking hospital resources, such as specialists to be distributed to patients. The invention uses machine learning to predict which unit a single patient would go to, however does not establish multiple 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686